t c memo united_states tax_court lisa beth levine petitioner v commissioner of internal revenue respondent docket no filed date lisa beth levine pro_se w randolph shump and pamela j arthur gerlach for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the ultimate issue to be decided is whether petitioner is entitled to a deduction for her contribution to her simplified_employee_pension for resolution of the ultimate issue depends upon whether petitioner’s employment relationship with the u s department of state the state department from january until date under two personal service contracts covering that period was that of a common_law_employee of the state department as respondent asserts or an independent_contractor as petitioner asserts we hold that petitioner’s relationship with the state department was that of an independent_contractor 1unless otherwise indicated section references are to the internal_revenue_code rule and rule references are to the tax_court rules_of_practice and procedure in her opening brief petitioner asserted that the burden_of_proof should be shifted to respondent because the notice_of_deficiency failed to adequately describe the basis for the tax_deficiency as required by sec_7522 in response to an inquiry of the court respondent concedes that sec_7491 applies in the present case because the examination of petitioner’s return began after date the effective date of the statute respondent also concedes that petitioner has complied with the substantiation and cooperation requirements of sec_7491 the burden_of_proof consists of two burdens--the burden of production the duty_of bringing forward evidence and the burden of persuasion the risk of nonpersuasion 86_tc_468 n the initial burden of production requires the taxpayer to introduce evidence sufficient to establish his her claim by a preponderance_of_the_evidence 293_us_507 see also 100_f3d_1308 7th cir affg tcmemo_1995_243 58_f3d_1342 8th cir affg tcmemo_1993_398 without regard to any burden-shifting provisions if the taxpayer successfully carries the initial burden of production as to a particular adjustment the burden of production but not the ultimate burden of persuasion shifts to the commissioner ie the burden of introducing evidence showing an adjustment is warranted shifts to the commissioner helvering v taylor supra pincite 91_tc_179 continued background this case was submitted to the court fully stipulated pursuant to rule petitioner resided in berwyn heights maryland when she filed her petition in this case a service provided to the state department pursuant to personal service contracts on date petitioner entered into a personal_service_contract with the state department to provide full-time services to the office of foreign buildings operations fbo office of operations and post support safety division as an industrial hygienist from date to date on date petitioner entered into a second personal_service_contract with the state department to provide full-time services as an industrial hygienist from date to date continued affd without published opinion 872_f2d_411 3d cir 88_tc_435 73_tc_394 westby v commissioner tcmemo_2004_179 in any case in which both parties have satisfied their burdens of production by offering some evidence then the party whose position is supported by the weight of the evidence will prevail regardless of which party bore the burden of persuasion 394_f3d_1030 8th cir affg tcmemo_2003_212 consequently a shift in the burden of persuasion has real significance only in the rare event of an evidentiary tie id in a fully stipulated case such as this there are no facts in dispute hence we decide this case on the weight of the evidence without regard to any burden-shifting rule see 123_tc_144 the personal service contracts stated that the contracts were authorized pursuant to u s c secs and personnel hired under personal service contracts were not appointed federal employees direct hire employees as defined in u s c sec_2105 standard form_279 federal procurement data system fpds individual action report states that the contractor is a small woman-owned business the state department and or petitioner had the right to terminate the personal service contracts without cause at any time with days’ notice the state department could also terminate the personal service contracts for cause by written notice from the contracting officer to petitioner statement of work as an industrial hygienist petitioner was responsible for managing coordinating and implementing the state department’s worldwide industrial hygienist field technical services program directing or conducting evaluations and studies of work environments for health hazards and providing specific guidance and assistance to ensure protection of employees petitioner performed her services according to the statement of work attached to the personal service contracts the statement of work described petitioner’s major duties to be as follows under the general direction of the senior industrial hygienist implements the occupational health program to provide a responsive health program conducts industrial hygiene and environmental health inspections worldwide writes comprehensive reports for the safety director or the senior industrial hygienist with little administrative direction inspects and monitors facilities processes or activities which may adversely impact employee health or the environment recommends or implements measures to eliminate or alleviate hazards writes comprehensive and insightful reports based on a professional evaluation of data collected during the survey evaluates proposals involving toxic chemicals or physical agents which may adversely effect employee health public health or the environment recommends or implements measures to prevent anticipated hazards during construction renovation projects specifies equipment to protect employees the public or the environment from toxic chemicals or physical agents specifies analytical information to monitor toxic chemicals or physical agents such as radiation noise and heat stress trains employees in the use handling and disposal of toxic chemicals and physical agents investigates employee suggestions regarding industrial hygiene or environmental health hazzards recommends methods to eliminate or alleviate indoor air quality concerns plans and develops a system for monitoring coordination and collating industrial hygiene data generated by the industrial hygiene contractor and or in-house resources develops an industrial hygiene management information system the statement of work described the supervisory controls as follows incumbent petitioner works under broad administrative guidance of the senior industrial hygienist who makes work assignments in terms of projects to be accomplished and provides statements of policy and overall scope to guide the incumbent completed work is considered technically authoritative and is normally accepted without significant change petitioner was responsible for the quality and technical accuracy of all services and work product delivered under the personal service contracts the government had the right to inspect and test all services and if any of the services performed did not conform with the contract requirement the government could require petitioner alternatively to perform the services again in conformity with those requirements or take necessary action to ensure the conformance of future performance contracting officer and contracting officer’s representative the personal service contracts were executed by a contracting officer on behalf of the government under the personal service contracts the contracting officer could designate a contracting officer’s representative cor to take action for the contacting officer under the contracts the designation had to specify the scope and limitations of the authority delegated under the personal service contracts petitioner was directly responsible to the cor the cor was to provide assignments to petitioner provide policy guidance establish general priorities and outline policy goals and objectives petitioner was responsible for planning and carrying out the projects the personal service contracts named stephen urman as the cor under delegations of authority and responsibility of contracting officer’s representative the contracting officer authorized mr urman to coordinate with petitioner on all technical matters give technical clarification as to the meaning of the specifications including inspecting testing and acceptance procedures inspect petitioner’s progress to assure compliance with the contract terms and conditions and perform all functions necessary to accept the products or services for the government the delegation precluded mr urman from altering or modifying the personal service contracts upon completion of petitioner’s work mr urman was to inspect petitioner’s work and inform the contracting officer in writing of any deviations from contract requirements if there were no deficiencies a statement of satisfactory or better performance would be appropriate mr urman was to prepare a written evaluation of petitioner’s performance at the end of the contract under the personal service contracts petitioner was required to provide the services personally and was not permitted to reassign or delegate her duties to others petitioner did not have any employees petitioner worked with federal employees and other workers petitioner did not supervise direct hire government personnel but she could make recommendations to the cor and coordinate projects with direct hire personnel office space compensation and benefits petitioner’s services under the personal service contracts required a valid security clearance petitioner was required to maintain strict secrecy concerning any information or documentation she obtained in conjunction with work performed under the contracts the contracts required classified materials assigned to or generated by petitioner to be stored in appropriate containers in fbo the state department or the appropriate u s foreign service post the personal service contracts required the state department to provide to petitioner to the extent practical office space furniture telephone office equipment including word processors computers typewriters calculators copying machines etc and office supplies that would ordinarily be used by government employees doing similar work for the state department pursuant to the contracts petitioner was to work days per week monday through friday hours per day from a m to p m with a 45-minute lunch break when she worked at the office location petitioner performed approximately percent of her services outside the united_states petitioner received reimbursements for travel_expenses pursuant to the personal service contracts petitioner was paid an annual salary of dollar_figure dollar_figure per hour calculated on a work year of big_number hours under the first service_contract and dollar_figure dollar_figure per hour calculated on a work year of big_number hours under the second contract petitioner’s salary was comparable to that of a government employee classified as gs-13 step including the locality pay differential for the washington d c area during the contract periods petitioner received base rate increases at the same time and in the same proportion that regular state department employees received their wage scale increases during the contract periods petitioner was eligible to earn overtime for hours worked in excess of hours per week and could earn compensatory time in lieu of overtime petitioner was required to obtain approval by the cor in advance of working overtime and or taking compensatory time petitioner was entitled to paid leave for official federal holidays if she worked on a federal_holiday she was entitled to payment for overtime or she could accrue compensatory time petitioner accrued hours of annual leave and hours of sick leave each pay_period during the contract periods unused annual and sick leave from the first contract period was transferable to the second contract period under petitioner’s contracts accrued annual leave was not carried over in the event of direct hire petitioner was entitled to excused absences for blood donations voting inclement weather and military leave petitioner reported her time and attendance to the cor biweekly the personal service contracts required the state department to withhold two parts of social_security old age survivors disability insurance and medicare and federal and state income taxes from petitioner’s wages the contracts required the state department to make the employer’s contribution toward the two parts of social_security in behalf of contractor petitioner the state department issued forms w-2 wage and tax statement to petitioner for years covered by the contract periods petitioner was entitled to reimbursement of percent of her actual annual health insurance costs petitioner was required to submit invoices for reimbursement of health insurance premiums to the cor on sf-1034 public voucher for purchases and services other than personal the personal service contracts stated that under current law reimbursements of actual expenditures_for health insurance were not reported as gross_income for federal_income_tax purposes petitioner was not covered by the state department medical program nor was she entitled to participate in the federal employees health benefits program petitioner was not permitted to enroll in the immediate benefit plan providing death_benefits to federal employees during the contract periods petitioner was not permitted to park in the parking facility reserved for permanent full-time employees of the state department petitioner was not eligible for metrocheks although state department employees within the definition of u s c sec_2105 were entitled to that benefit performance awards during the contract periods or membership in the federal employees union while employed under her personal service contracts petitioner did not make capital investments related to her personal service contracts during the periods covered by the contracts petitioner worked exclusively for the state department and had no other clients or employers mr urman’s evaluation report at the end of the term of the first personal_service_contract mr urman submitted a contractor’s evaluation statement dated date wherein he evaluated petitioner’s performance under the contract mr urman stated that petitioner was responsible for providing onsite and followup service to overseas posts to help the posts implement effective shem programs as part of that activity petitioner had visited posts prepared reports and provided followup activities to ensure that the posts understood and implemented her recommendations mr urman noted that petitioner had adapted to her responsibilities without having the advantage of a mentor or mr urman’s close supervision he rated petitioner’s performance outstanding and recommended her for future contracts b petitioner released from second personal_service_contract and appointed federal employee on date the state department released petitioner from the second personal_service_contract and hired her as a full-time permanent appointed federal employee as an industrial hygienist pursuant to the personal service contracts petitioner’s service under the contracts did not apply toward her annual leave accrual rate or retirement credit for direct hire service petitioner was not paid for any unused accrued sick leave and the leave was not carried over as a credit under her direct hire service her appointment was subject_to completion of a 1-year probationary period beginning date her service for purposes of career tenure and fers fsps began date c contribution to simplified_employee_pension deduction on the return notice_of_deficiency and tax_court proceedings on date petitioner made an dollar_figure contribution to her simplified_employee_pension for petitioner calculated the contribution on the basis of the income she earned under the personal service contracts petitioner filed her form_1040 u s individual_income_tax_return with the philadelphia service_center of the internal_revenue_service on date petitioner reported the income she received from the state department under the personal service contracts as wages in conformity with the form_w-2 issued by the state department petitioner deducted the dollar_figure contribution to her simplified_employee_pension on the return petitioner attached to the return an explanation of the contribution to her simplified_employee_pension on that statement she asserted that the form_w-2 did not accurately reflect her employment status with the state department and stated that she was an independent_contractor on date respondent issued a notice_of_deficiency to petitioner for determining a dollar_figure deficiency resulting from the disallowance of petitioner’s deduction for the dollar_figure contribution to her simplified_employee_pension for the notice_of_deficiency explained that the deduction for the contribution to petitioner’s simplified_employee_pension was not allowed because petitioner had not established that she was entitled to this deduction petitioner timely filed a petition in this court for redetermination of the deficiency discussion a deductibility of contributions to simplified_employee_pension a simplified_employee_pension is a qualified_plan pursuant to which an employer makes direct contributions to its employees’ individual_retirement_accounts or individual retirement annuities as defined under sec_408 and b sec_408 sec_404 permits an employer to deduct certain contributions to a simplified_employee_pension individuals who have net_earnings_from_self-employment as defined in sec_1402 are treated as their own employers under a simplified_employee_pension plan see sec_401 sec_408 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business less deductions attributable thereto sec_1402 provides that performance of services as an employee does not constitute a trade_or_business for purposes of self-employment_income except for certain situations not relevant herein see also sec_1_401-10 income_tax regs employees include employees and elected and appointed officials of the federal government as well as private-sector employees sec_31_3401_c_-1 employment_tax regs b employee or independent_contractor petitioner’s entitlement to the deduction at issue hinges upon the proper classification of her work relationship with the state department petitioner asserts she performed services under the personal service contracts as an independent_contractor respondent asserts that petitioner was a common_law_employee of the state department the term employee is not defined in the internal_revenue_code consequently whether an individual is an employee for purposes of sec_401 is a factual question the answer to which depends upon the application of common_law concepts see 538_us_440 503_us_318 60_f3d_1104 4th cir affg 103_tc_378 478_f2d_575 8th cir 89_tc_225 affd 862_f2d_751 9th cir 68_tc_387 simpson v commissioner 2petitioner asserts that she cannot be an employee of the state department because the personal service contracts specified that she was not an appointed federal employee as defined in u s c sec_2105 we need not address this argument because we find that petitioner was an independent_contractor and not a common_law_employee of the state department 64_tc_974 63_tc_621 sec_1_1402_c_-1 income_tax regs relevant factors courts consider to determine whether an employer employee relationship exists between the service provider and the hiring party include the hiring party’s right to control the manner and means by which the work is accomplished the skill required which party furnishes the equipment used and the place of work whether the work is part of the hiring party’s regular business the worker’s opportunity for profit or loss the manner in which the work relationship may be terminated ie by one or both parties with or without notice or explanation the permanency of the relationship the method of payment whether by time or by the job whether the hiring party pays social_security_taxes whether the worker receives employee_benefits and the relationship the parties believe they are creating clackamas gastroenterology associates p c v wells supra pincite nationwide mut ins co v darden supra pincite 803_f2d_687 fed cir 613_f2d_826 d c cir weber v commissioner t c pincite profl executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite see also sec_31_3401_c_-1 employment_tax regs the factor generally considered fundamental for resolving the question of whether an individual is an employee is the degree of control exercised by the person for whom the work is performed over the individual who renders the services weber v commissioner f 3d pincite packard v commissioner supra pincite sec_31_3401_c_-1 employment_tax regs although the degree of control is one of great importance it is not exclusive 332_us_126 the relationship of employer-employee is not determined solely by the control which the principal may or could exercise over the details of the service rendered to his business by the worker whether a worker is an employee depends on all of the incidents of the relationship and no one factor is determinative clackamas gastroenterology associates p c v wells supra pincite weber v commissioner f 3d pincite degree of control if the person receiving the benefit of a service has the right to control the manner in which the service is performed the person rendering the service may be an employee weber v commissioner f 3d pincite 503_f2d_423 2d cir the degree of control necessary to find employee status varies with the nature of the services provided by the worker weber v commissioner t c pincite reece v commissioner tcmemo_1992_335 pulver v commissioner tcmemo_1982_437 the threshold level of control necessary to find employee status is generally lower when applied to professional services than when applied to nonprofessional services weber v commissioner f 3d pincite1 the absence of the need to control should not be confused with the absence of the right to control air terminal cab inc v united_states supra pincite the right to control is determinative and it is not necessary that any control actually be exercised thus courts must examine not only the control exercised by the principal but also the degree to which the principal may intervene to impose control 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 sec_31_3121_d_-1 employment_tax regs describes the right to control an employee as follows the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done while the degree of control exercised over the details of the work is important the crucial test lies in the right to control the manner in which the service is to be performed the means to be used in its accomplishment and the result to be obtained 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual it is sufficient if he has the right to do so weber v commissioner t c pincite profl executive leasing inc v commissioner t c pincite simpson v commissioner t c pincite gierek v commissioner tcmemo_1993_642 similarly the principal need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir mr urman was the cor to whom petitioner was directly responsible mr urman assigned projects to petitioner provided policy guidance and established general priorities mr urman could not however alter or modify the personal service contracts therefore mr urman could not assign projects that required services other than those delineated in the contracts change petitioner’s hours or transfer her to another department petitioner was responsible for planning and carrying out the projects delivered under the personal service contracts with little administrative direction she was responsible for the quality and technical accuracy of all services and work product petitioner’s completed work was considered technically authoritative and normally accepted without significant change although mr urman had the right to inspect and test all services petitioner provided he did not have the right to change her work product we conclude that the control the government had over the details of petitioner’s work is more consistent with a principal independent_contractor relationship than an employer employee relationship this factor favors petitioner special skill if a service requires a special skill to solve a problem the specialist called in to solve the problem is likely to be an independent_contractor by contrast a worker hired to perform the essential everyday chores of the employer’s operation is likely to be an employee 861_f2d_450 5th cir the workers were not specialists called in to solve a problem but laborers who performed the essential everyday chores of their employer’s operation the state department was authorized under u s c sec to contract for petitioner’s services as an expert industrial hygienist the state department hired petitioner to implement its occupational health program by providing a responsive health program conduct industrial hygiene and environmental health inspections worldwide inspect and monitor facilities processes or activities which might adversely affect an employee’s health or the environment recommend or implement measures to eliminate or alleviate hazards specify equipment to protect employees the public or the environment from toxic chemicals or physical agents plan and develop a system for monitoring coordinating and collating industrial hygiene data generated by the industrial hygiene contractor and or in-house resources and develop an industrial hygiene management information system petitioner wrote comprehensive reports for the safety director or the senior industrial hygienist with little administrative direction her completed work was considered technically authoritative and normally accepted without significant change petitioner was called in to solve a problem this factor supports a finding that petitioner was an independent_contractor furnishing of equipment and facilities if the worker has a substantial investment in his her own tools equipment or facilities he she may be an independent_contractor cf 900_f2d_49 5th cir if on the other hand the worker performs all work at an office furnished by the principal employer he she may be an employee the state department provided petitioner with office space furniture telephone office equipment including word processors computers typewriters calculators copying machines etc and office supplies that would ordinarily be used by government employees doing similar work for the state department petitioner worked at the office furnished by the state department except for the periods she spent at foreign mission sites normally these circumstances would indicate an employer-employee relationship with certain limited exceptions c f_r sec_45 requires contractors of federal agencies to furnish all facilities in performance of their contracts with the agencies title c f_r sec_45 a permits an agency to furnish facilities to contractors inter alia for support of industrial preparedness programs and as otherwise authorized by law or regulation title c f_r sec_45 a permits an agency to provide facilities to a contractor under a contract other than a facilities contract when inter alia the contract performance period i sec_12 months or less the contract is for services and the facilities are to be used in connection with the operation of a government-owned plant or installation the contract is for work within an establishment or installation operated by the government c f_r sec_45 a petitioner’s personal service contracts were for industrial hygienist services for periods of months and called for services related to the operation of state department installations petitioner was responsible for managing coordinating and implementing the state department’s worldwide industrial hygienist field technical services program she inspected and monitored state department facilities worldwide for health hazards she recommended or implemented measures to eliminate or alleviate hazards and trained employees in the use handling and disposal of toxic chemicals and physical agents during the first contract period petitioner visited posts and performed approximately percent of her services outside the united_states petitioner’s services required access to classified information that was required to be kept at the state department under these circumstances we think the state department’s providing petitioner with office facilities and supplies is consistent with treating petitioner as an independent_contractor as well as treating her as an employee this factor is neutral integral part of the business the state department’s fbo operates the foreign service properties in foreign countries the services petitioner provided under the personal service contracts were integral to the state department’s obligation to ensure the safety of government employees who worked in those properties petitioner did not perform services for other clients see breaux daigle inc v united_states supra pincite financial success of processor of crab meat depended upon crab meat pickers therefore crab meat pickers’ services were integral part of processor’s business air terminal cab inc v united_states f 2d pincite taxicab drivers were performing personal services constituting integral part of taxpayer’s business operations this factor favors respondent opportunity for profit or loss if a person performing a service has an opportunity to profit depending on his management skill he may be an independent_contractor 331_us_704 if a person performing a service undertakes a substantial cost for example by employing and paying his own laborers he may be an independent_contractor id petitioner had no opportunity for profit or loss the amount of pay she received depended only upon the number of hours she worked while petitioner was given a project to complete the amount she would earn did not depend upon completion of the project this factor favors respondent termination of relationship in determining whether an employer-employee relationship exists courts consider the manner in which the work relationship can be terminated ie by one or both parties at any time with or without notice or explanation horner v acosta f 2d pincite spirides v reinhardt f 2d pincite 117_tc_263 day v commissioner tcmemo_2000_375 usually the right to discharge a worker and the worker’s right to quit at any time indicates an employer-employee relationship see 397_us_179 breaux daigle inc v united_states f 2d pincite air terminal cab inc v united_states f 2d pincite the right to discharge without cause is a factor that should be considered in determining whether a person is an employee 528_f2d_1166 4th cir both petitioner and the state department had the right to terminate the personal service contracts without cause with days’ notice the state department could terminate petitioner’s services for cause only by written notice from the contracting officer to petitioner the state department could not discharge petitioner at any time without notice or explanation this factor favors petitioner permanency of the relationship a transitory work relationship may point toward independent_contractor status 161_f3d_299 5th cir petitioner performed work under the personal service contracts for a little over year in date the state department released petitioner from the second personal_service_contract and hired her as a full-time permanent appointed federal employee as an industrial hygienist petitioner’s employment was subject_to completion of a 1-year probationary period beginning date her service for purposes of career tenure and fers fsps also began date petitioner’s service under the personal service contracts did not apply toward her annual leave accrual rate or retirement credit as a federal employee petitioner was not paid for any unused accrued sick leave and the leave was not carried over as a credit under her direct hire service the relationship created under the personal service contracts was intended to be a temporary one entered into for a stated period it appears that in date the state department impressed with petitioner’s performance decided to hire her as an employee the length of petitioner’s employment is consistent with her status as an independent_contractor cf lewis v commissioner tcmemo_1993_635 7-year employment consistent with employee status this factor favors petitioner method of payment courts consider whether the worker was paid_by time indicative of an employee or by the job indicative of an independent_contractor petitioner was paid on the basis of a 40-hour week she worked days per week monday through friday hours per day from a m to p m with a 45-minute lunch break petitioner reported her time and attendance to mr urman biweekly this factor supports respondent social_security_taxes another factor courts have considered in determining the status of workers is whether there was a withholding of taxes and payment into worker’s compensation and unemployment insurance funds 862_f2d_751 9th cir the personal service contracts required the state department to withhold two parts of social_security old age survivors disability insurance and medicare and federal and state income taxes from petitioner’s wages the contracts required the state department to make the employer’s contribution toward the two parts of social_security in behalf of contractor emphasis added that language is appropriate where services are performed for the government by an employee of a contractor here a small woman-owned business and the government agrees to pay the contractor-employer’s contribution for the two parts of social_security the provision is consistent with treating petitioner as an employee of her own business as well as treating her as a state department employee this factor is neutral employee_benefits receipt of employee_benefits is an important factor in determining whether an employer-employee relationship exists packard v commissioner t c pincite a annual leave petitioner accrued hours of annual leave and hours of sick leave each pay_period during the contract periods unused annual and sick leave from the first contract period was transferable to the second contract period petitioner was entitled to excused absences for blood donations voting inclement weather and military leave this factor supports respondent b retirement benefits petitioner was not entitled to any retirement benefits moreover when petitioner was appointed as a direct-hire employee her service under the personal service contracts was not credited toward her retirement credit for direct hire service this factor favors petitioner c health benefits although petitioner was not entitled to participate in the state department medical program or the federal employees health benefits program she was entitled to reimbursement of percent of her actual annual health insurance costs this factor slightly favors respondent d other_benefits petitioner was not permitted to enroll in the immediate benefit plan providing death_benefits to federal employees during the contract periods petitioner was not permitted to park in the parking facility reserved for permanent full-time employees of the state department petitioner was not eligible for metrocheks although state department employees within the definition of u s c sec_2105 were entitled to that benefit performance awards during the contract periods or membership in the federal employees union while employed under her personal service contracts this factor favors petitioner relationship the parties thought they created courts have considered the relationship the parties believed they were creating simpson v commissioner t c pincite the state department apparently believed that its relationship with petitioner for tax purposes was that of employer-employee the state department withheld federal income taxes and fica_taxes from petitioner’s paychecks and issued forms w-2 rather than forms to petitioner for years covered by the contract periods moreover we are mindful that although petitioner stated on her return that she was an independent_contractor she did not pay any self-employment taxes for this factor favors respondent c conclusion courts have noted that the determination of whether an employer employee relationship existed can be a close question of fact see eg 180_f3d_594 4th cir although this is arguably a close case we cannot say from these facts that the tax_court was clearly erroneous in finding that fbo had the right to control eren’s activities affg tcmemo_1995_555 359_f2d_657 2d cir some evidence indicated employee status and some pointed toward an independent_contractor status demonstrating what may be said to have been a close question of fact serv trucking co v united_states 347_f2d_671 4th cir it cannot reasonably be said that this record points indisputably to but a single answer but analysis of the facts warrants different determinations depending on the relative weight and significance the fact finder attaches to various circumstances shown some cases examining the relationship created by a personal_service_contract entered into by a federal_agency and a professional similar to petitioner’s personal service contracts with the state department have concluded that the contract created an employee employer relationship see eg eren v commissioner supra marckwardt v commissioner tcmemo_1991_347 juliard v commissioner tcmemo_1991_230 matt v commissioner tcmemo_1990_209 other cases have found that the taxpayer was an independent_contractor see eg 57_f3d_722 9th cir detorres v commissioner tcmemo_1993_161 in eren v commissioner supra mr eren was an architect who worked for the state department’s fbo from the late 1970s to at least he worked as a project director for the fbo under personal service contracts beginning in from date to date mr eren worked as project director for the construction of an annex to the u s embassy in bogota colombia he performed the essential everyday chores of the fbo’s operations of constructing and maintaining embassies mr eren supervised the construction of the annex he was bound by the construction documents for the building and could not exceed the budget mr eren’s contract required him to perform appropriate functions and obligations in accordance with procedures or other directives issued by the contracting officer or his designee he was required to maintain a daily log and submit monthly progress reports mr eren was not a specialist hired to solve a problem we found that mr eren was an employee of the fbo on appeal the u s court_of_appeals for the fourth circuit affirmed our decision but noted that it was arguably a close case the case at bar is also a close case but the totality of the stipulated facts leads us to conclude that petitioner’s relationship with the state department under the personal services contracts materially differs from mr eren’s relationship with the fbo although petitioner and mr eren were both professionals the state department hired petitioner as a specialist to evaluate and solve a problem she evaluated work environments for health hazards recommended and implemented measures to eliminate those hazards and developed an industrial hygiene management information system petitioner’s work was considered technically authoritative and accepted without significant change the state department had little control_over the means and manner by which petitioner’s work was accomplished petitioner worked under the broad guidance of the cor who made assignments and provided statements of policy and overall scope to guide petitioner petitioner was responsible for planning and carrying out the projects she submitted her evaluations and recommendations to the cor in comprehensive written reports when the project was completed she was not required to maintain daily logs or submit monthly reports in sum the fbo had more control_over mr eren than the state department had over petitioner moreover petitioner’s work relationship with the state department was more transitory than that of mr eren mr eren worked for the state department under his personal service contracts for many years whereas petitioner worked for the state department under her personal service contracts for a little over year we conclude that petitioner’s relationship with the state department under the personal services contracts was that of an independent_contractor as such petitioner is entitled to a deduction for her contribution to her simplified_employee_pension for to reflect the foregoing decision will be entered for petitioner
